PER CURIAM.
Daniel Johnson Willis appeals the district court’s order entering a pre-filing injunction against him. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Willis v. Town of Trenton, Nos. CA-96-6-4; CA-99-116-4; CA-01-13 — 4; CA 01-133-4; CA-01-159-4 (E.D.N.C. Apr. 5, 2002). We dispense with oral argument because the facts and *649legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.